

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT, dated as of April 15, 2008 (this “Agreement”), is
granted jointly and severally by Morlex, Inc., and All Ad Acquisition, Inc.
(individually and collectively, the “Debtor”) to Iakona, Inc. (together with its
successors and assigns, the “Secured Party”).
 
Preliminary Statements
 
On the date hereof, the Debtor is entering into that certain Secured Promissory
Note in the principal amount of $4,500,000 (as amended, supplemented or modified
from time to time, the “Note”) with the Secured Party. To induce the Secured
Party to enter into the Note and to make the loans and financial accommodations
to the Debtor contemplated thereunder, the Debtor is entering into this
Agreement with the Secured Party.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 

1.
Definitions.

 
1.1 Terms Defined in the UCC. All terms that are defined in the UCC (as
hereinafter defined), and that are used in this Agreement or in Schedule A
hereto without definition herein or therein, unless the context indicates
otherwise, shall have the respective meanings specified in the UCC; provided
that, to the extent that if any such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 thereof
shall govern.
 
1.2 Additional Definitions. The following terms shall have the following
meanings for purposes of this Agreement (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.
 
“Collateral” means, collectively, all of the assets and property of the Debtor
described or referred to in Schedule A annexed hereto.
 
“Contracts” has the meaning specified in Schedule A hereto.
 
“Copyright Mortgage” means (i) that certain grant of security interest in
copyrights made by Ad Authority, Inc. in favor of Iakona, Inc. and (ii) that
certain grant of security interest in trademarks made by Ad Authority, Inc. in
favor of Iakona, Inc., both entered into concurrently herewith.
 
“Event of Default” shall have the meaning assigned to that term in Section 3 of
the Note.
 

--------------------------------------------------------------------------------


 
“Governmental Authority” means any federal, state, provincial, county, city,
town, village, municipal or other government or governmental department,
commission, council, court, board, bureau, agency, authority or instrumentality
(whether executive, legislative, judicial, administrative or regulatory), of or
within the United States of America or its territories or possessions, or of or
within any other country, or of any international community or organization
established by treaty.
 
“Insurance” has the meaning specified in Schedule A hereto.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, any financing statement
perfecting a security interest under the UCC or comparable law of any
jurisdiction).
 
“Material Adverse Effect” means a material adverse effect on the business,
financial condition and results of operations of the Debtor and its subsidiaries
taken as a whole, or changes, events or conditions that could reasonably be
expected to have a material adverse effect, but expressly excluding any adverse
change, event development or effect arising from or relating to (a) general
business or economic conditions, (b) changes in law, rules, regulations, orders
or other binding directives issued by any governmental entity and (c) the taking
of any action contemplated by this Agreement or any other agreements
contemplated hereby.
 
“Patent Rights” has the meaning specified in Schedule A hereto.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or Governmental
Authority.
 
“Permitted Liens” means any and all (a) Liens securing any Senior Obligations at
anytime arising, (b) Lien for taxes securing payments not yet due, (c) Liens
that secure indebtedness that is reflected in the most recent consolidated
financial statements of the Debtor previously provided to Secured Party, and (d)
such other Liens that, individually or in the aggregate, do not materially
adversely affect the use of the properties or assets of Debtor or otherwise
materially adversely affect the business operations as presently conducted or as
currently proposed by the Debtor’s management to be conducted.
 
“Records” has the meaning specified in Schedule A hereto.
 
“Secured Obligations” means all amounts due and owing by the Debtor to the
Secured Party under the Note, including, without limitation, all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against the Debtor in bankruptcy, whether or not allowed in
such case or proceeding), fees, charges, expenses, attorneys’ fees and any other
sum chargeable to the Debtor under the Note.
 
“Senior Indebtedness” means indebtedness of the Debtor now or hereafter incurred
in connection with the Debtor’s entry into its first senior credit facility or
other debt financing facility following the date hereof, or any documents
executed under or in connection therewith, and any amendments, modifications,
deferrals, renewals or extensions of such indebtedness, and any amounts owed in
respect of any indebtedness incurred in refinancing, replacing or refunding the
foregoing (including any refinancing, replacing or refunding with new lenders),
unless the terms of such indebtedness expressly provide that such indebtedness
is not senior with respect to the Secured Obligations; provided that, for the
avoidance of doubt, in no event shall any of the Secured Obligations be included
in Senior Indebtedness.
 
2

--------------------------------------------------------------------------------


 
“Senior Obligations” means all indebtedness, liabilities and obligations of any
kind of Debtor to any holder of Senior Indebtedness, including, without
limitation, all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against the Debtor in
bankruptcy, whether or not allowed in such case or proceeding), fees, charges,
expenses, attorneys’ fees and any other sum chargeable to the Debtor under any
agreement, instrument or other document evidencing such Senior Indebtedness.
 
“Taxes” has the meaning specified in Section 4.15 hereof.
 
“Technical Information” has the meaning specified in Schedule A hereto.
 
“Trademark” has the meaning specified in Schedule A hereto.
 
“Trademark Rights” has the meaning specified in Schedule A hereto.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, the Secured Party’s Lien
on any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 

2.
Grant of Lien; Right of Setoff.

 
2.1 Subject to Section 16 of this Agreement, to secure the prompt and complete
payment and performance of all of the Secured Obligations, the Debtor hereby
grants, assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Secured Party a Lien upon all of the Debtor’s right, title and interest in, to
and under the Collateral.
 
2.2 In addition, to secure the prompt and complete payment and performance of
the Secured Obligations, the Debtor hereby grants to the Secured Party a right
of setoff against all Collateral now or hereafter in the possession or custody
of or in transit to the Secured Party, for any purpose, including safekeeping,
collection or pledge, for the account of the Debtor, or as to which the Debtor
may have any right or power.
 
2.3 This Agreement is in addition to and without limitation of any right of the
Secured Party under the Note or the Copyright Mortgage.
 
3

--------------------------------------------------------------------------------


 

3.
Representations and Warranties.

 
The Debtor represents and warrants to the Secured Party that:
 
3.1 The Debtor has full power, right and authority to execute, deliver and
perform its obligations under this Agreement.
 
3.2 This Agreement has been duly authorized, executed and delivered by the
Debtor and constitutes the legally valid and binding obligation of the Debtor,
enforceable against the Debtor in accordance with its terms, except to the
extent that such enforcement may be limited by applicable bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally and by general
principles of equity.
 
3.3 The execution, delivery and performance by the Debtor of this Agreement does
not (i) require any consent or approval of any Governmental Authority or other
Person that has not been obtained, (ii) violate any provisions of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect applicable to the Debtor, except where such violation would
not have a Material Adverse Effect, (iii) result in a breach of, constitute a
default under or otherwise contravene any indenture or loan or credit agreement
or any other agreement, lease or instrument to which the Debtor is a party or by
which the Debtor or the Debtor’s properties may be bound or affected, (iv)
result in, or require, the creation or imposition of any Lien (other than a Lien
in favor of the Secured Party) upon or with respect to any of the Debtor’s
properties now owned or hereafter acquired, except where such Lien would not
have a Material Adverse Effect, or (v) cause the Debtor to be in default under
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, agreement, lease or instrument,
except where such default would not have a Material Adverse Effect.
 
3.4 The Debtor has rights in or the power to transfer rights in each item of the
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens; provided, however, that the foregoing shall not prohibit the
Debtor from granting a Permitted Lien after the date hereof, which Permitted
Lien securing Senior Indebtedness shall be senior to the Secured Party’s Lien in
each item of the Collateral.
 
3.5 Schedule B annexed hereto accurately and completely sets forth (i) the
Debtors’ exact legal name as it appears in official filings in the state of its
incorporation or other organization, (ii) all other names (including, without
limitation, trade names) under which the Debtor presently conducts business,
(iii) all other names (including, without limitation, trade names) under which
the Debtor has previously conducted business, (iv) the type of entity of the
Debtor (including corporation, partnership, limited partnership or limited
liability company), (v) the organizational identification number issued by the
Debtors’ state of incorporation or organization or a statement that no such
number has been issued, (vi) the Debtors’ state of organization or
incorporation, (vii) the locations of the Debtors’ chief executive office and
principal place of business, (viii) the locations of the Debtors’ other
corporate or administrative offices, (ix) the locations of all other premises
where Collateral is stored or located, and (x) the locations of the Debtors’
Records concerning the Collateral. The Debtor has only one state of
incorporation or organization. Except as noted on Schedule B hereto, the Debtor
conducts and has in the past conducted no business, whether directly or
indirectly or through any subsidiary, division or affiliate, under any name or
trade name other than its name first recited above.
 
4

--------------------------------------------------------------------------------


 

4.
Covenants and Agreements of the Debtor.

 
The Debtor covenants and agrees that:
 
4.1 At the time this Agreement is executed and delivered to the Secured Party,
the Debtor shall: (a) execute and deliver to the Secured Party each instrument
of assignment and other writing, and take such other action, as the Secured
Party may deem necessary or desirable to evidence or perfect the Liens of the
Secured Party in the Collateral, including, without limitation, the filing of
financing statements and/or fixture filings in each of the jurisdictions
specified in Schedule F hereto and the filing of the Copyright Mortgage; (b)
promptly deliver to the Secured Party all original negotiable documents,
certificated securities, chattel paper and instruments, with each such
endorsement, instrument of assignment, stock power and other writing as the
Secured Party may request; and (c) execute, endorse, acknowledge and deliver to
the Secured Party any certificate of title or other document required to
acknowledge, register or perfect the Liens hereby granted in any of the
Collateral.
 
4.2 Subject to the provisions of Section 16 below, the Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (ii) as being of an equal or lesser scope or
with greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Debtor is an
organization, the type of organization and any organization identification
number issued to the Debtor, and (ii) in the case of a financing statement filed
as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Debtor agrees to furnish any such information to the
Secured Party promptly upon request. The Debtor also ratifies its authorization
for the Secured Party to have filed in any Uniform Commercial Code jurisdiction
any initial financing statements or amendments thereto if filed prior to the
date hereof.
 
4.3 At any time and from time to time, upon the written request of the Secured
Party and at the sole expense of the Debtor, the Debtor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as the Secured Party may deem desirable to obtain the full
benefits of this Agreement and of the rights and powers herein granted,
including without limitation (a) using all commercially reasonable efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of the Secured Party of any license or contract held by the
Debtor and to enforce the security interests granted hereunder; and (b) filing
any financing or continuation statements under the UCC with respect to the Liens
granted hereunder as to those jurisdictions that are not Uniform Commercial Code
jurisdictions and all filings required or prudent relative to the Copyright
Mortgage.
 
4.4 The Debtor shall promptly notify the Secured Party of any commercial tort
claim (as defined in the Code) acquired by it and unless otherwise consented by
the Secured Party, the Debtor shall enter into a supplement to this Agreement,
granting to the Secured Party a Lien in such commercial tort claim.
 
5

--------------------------------------------------------------------------------


 
4.5 For each deposit account that the Debtor at any time opens or maintains, the
Debtor shall, at the Secured Party’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Secured Party,
either (a) cause the depositary bank to agree to comply, without further consent
of the Debtor, at any time with instructions from the Secured Party to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, or (b) arrange for the Secured Party to become the
customer of the depositary bank with respect to the deposit account, with the
Debtor being permitted, only with the consent of the Secured Party, to exercise
rights to withdraw funds from such deposit account; provided that the Secured
Party hereby agrees that it shall not give any such instructions or withhold any
such consent unless an Event of Default shall at the time have occurred and be
continuing, or would occur and be continuing immediately after giving effect to
any such withdrawal. The provisions of this Section 4.5 shall not apply to (i)
any deposit account for which the Debtor, the depositary bank and the Secured
Party have entered into a cash collateral agreement specially negotiated among
the Debtor, the depositary bank and the Secured Party for the specific purpose
set forth therein, (ii) any deposit account with respect to which the Secured
Party is the depositary bank and thereby has automatic control of such deposit
account pursuant to the provisions of Section 9-104 of the UCC, (iii) any
deposit account specially and exclusively used by the Debtor for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Debtor’s employees, or (iv) any deposit accounts that individually or in
the aggregate have less than $25,000 on deposit at any time.
 
4.6 The Debtor shall not adjust, settle or compromise the amount or payment of
any account, or release wholly or partly any customer or obligor thereof, or
allow any credit as discount thereon (other than credits or discounts in the
ordinary course of business) without the prior consent of the Secured Party, not
to be unreasonably withheld, delayed or conditioned.
 
4.7 The Secured Party shall have the right, by its employees, accountants,
attorneys and other agents, to examine and inspect the Collateral at any
reasonable time and wherever located at the Debtor’s expense not more than four
(4) times each year unless an Event of Default exists.
 
4.8 The Debtor will defend the Collateral against all claims and demands of all
other Persons at any time claiming the same or an interest therein.
 
4.9 If any action or proceeding shall be commenced, other than any action to
collect the Secured Obligations, to which action or proceeding the Secured Party
is made a party and in which it becomes necessary to defend or uphold the
Secured Party’s Liens hereunder, all costs incurred by the Secured Party for the
expenses of such litigation (including reasonable counsel fees and expenses)
shall be deemed part of the Secured Obligations secured hereby, which the Debtor
agrees to pay or cause to be paid.
 
4.10 All Records of the Collateral will be located at the Debtor’s principal
place of business. The Debtor shall not change any location of any equipment or
inventory or Records pertaining to any Collateral unless the Debtor gives the
Secured Party not less than seven (7) days’ prior written notice.
 
6

--------------------------------------------------------------------------------


 
4.11 The Debtor will maintain Insurance at its expense at all times in such
amounts, in such form, containing such terms and written by such companies as
customarily maintained by Persons in business similar to Debtor’s business. All
policies of Insurance shall provide for thirty (30) days’ written notice of
cancellation or modification to the Secured Party. If an Event of Default
exists, the Secured Party is authorized by the Debtor to act as its attorney in
collecting, adjusting, settling or canceling such Insurance and endorsing any
drafts drawn by insurers. The Secured Party may apply any proceeds of Insurance
received by it to the Secured Obligations if an Event of Default then exists.
The Debtor will promptly notify the Secured Party of any damage to or loss of
the Collateral in excess of $50,000. Not later than the expiration date of each
policy of Insurance then in effect, the Debtor shall deliver to the Secured
Party a certificate of insurance certifying as to (i) the extension of such
policy or the issuance of a renewal policy therefor, describing the same in
reasonable detail satisfactory to the Secured Party and (ii) the payment in full
of the portion of the premium therefor then due and payable (or accompanied by
other proof of such payment satisfactory to the Secured Party). The Debtor shall
be required forthwith to notify the Secured Party (by telephone, confirmed in
writing) if the Debtor shall determine at any time not to, or at any time be
unable to, extend or renew any such policy then in effect.
 
4.12 The Debtor will use the Collateral for business purposes and not in
violation of any statute or ordinance and will keep the Collateral in working
order and condition, and from time to time the Debtor will make to such
Collateral all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
customary for companies in similar lines of business under similar
circumstances.
 
4.13 The Debtor will pay promptly when due all material excise, property, sales
and use taxes and assessments imposed by any Governmental Authority upon or with
respect to any of the Collateral (“Taxes”), except for any Taxes which are being
contested in good faith and for which adequate reserves under generally accepted
accounting principles have been established.
 
4.14 The Debtor will at all times keep accurate and complete Records of the
Debtor’s accounts, instruments and other Collateral. The Secured Party, or any
of its agents, shall have the right to call at the Debtor’s place or places of
business at reasonable intervals and upon reasonable notice to inspect, audit,
make test verifications and otherwise examine and make extracts from the books,
journals, orders, receipts, correspondence and other Records relating to any of
the Collateral at the Debtor’s expense not more than four (4) times each year
unless an Event of Default exists.
 
4.15 Upon the occurrence and during the continuance of an Event of Default, the
Debtor agrees, upon the written demand of the Secured Party, to stamp all books
and records pertaining to the Debtor’s accounts, instruments and general
intangibles to evidence the Secured Party’s Lien therein in form reasonably
satisfactory to the Secured Party.
 
4.16 The Debtor will notify the Secured Party in writing at least thirty (30)
days prior to changing its chief executive office or other locations at which it
does business or changing its name or conducting business under any name or
trade name or changing its state of incorporation (by way of merger,
consolidation, reincorporation or otherwise), in each case specifying the places
or names involved.
 
7

--------------------------------------------------------------------------------


 
4.17 Upon the reasonable request of the Secured Party, the Debtor shall obtain
the consent of any Person, governmental instrumentality or agency, or public
body or official to the assignment hereunder of any account, instrument,
document or general intangible if such consent may be required by the terms of
any agreement, contract or statute.
 
4.18 Other than a planned reincorporation in the State of Delaware, the Debtor
shall not reincorporate or reorganize itself under the laws of any jurisdiction
other than the jurisdiction in which it is incorporated or organized as of the
date hereof without the prior written consent of the Secured Party, which
consent shall not be unreasonably withheld, delayed or conditioned.
 

5.
Remedies; Rights Upon Default.

 
5.1 In addition to all other rights and remedies granted to it under this
Agreement and the Note, upon the occurrence and during the continuance of any
Event of Default, the Secured Party shall have and may exercise all of the
rights, powers and remedies of a secured party under the UCC, including without
limitation, the right to sell, lease or otherwise dispose of any or all of the
Collateral, and to take possession of the Collateral, and for that purpose the
Secured Party may enter peaceably any premises on which the Collateral or any
part thereof may be situated and remove the same therefrom and the Debtor will
not resist or interfere with such action. The Secured Party may require the
Debtor to assemble the Collateral and make the same available to the Secured
Party at a place to be designated by the Secured Party which is reasonably
convenient to both parties. The Debtor hereby agrees that the place or places of
location of the Collateral are places reasonably convenient to it to assemble
the Collateral. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Secured Party will send the Debtor reasonable notice of the time and place of
any public sale or reasonable notice of the time after which any private sale or
any other disposition thereof is to be made. The requirement of sending
reasonable notice shall be met if such notice is mailed, postage prepaid, to the
Debtor at least ten (10) days before the time of the sale or disposition. The
Secured Party shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Secured Party, the whole or any part of said Collateral
so sold. Such sales may be adjourned and continued from time to time with or
without notice. The Secured Party shall have the right to conduct such sales on
the Debtor’s premises or elsewhere and shall have the right to use the Debtor’s
premises without charge for such time or times as the Secured Party deems
necessary or advisable. Until the Secured Party is able to effect a sale, lease,
or other disposition of Collateral, the Secured Party shall have the right to
hold or use such Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving such Collateral or its value or for
any other purpose deemed appropriate by the Secured Party. The Secured Party
shall have no obligation to the Debtor to maintain or preserve the rights of the
Debtor as against third parties with respect to Collateral while such Collateral
is in the possession of the Secured Party. The Secured Party may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Secured Party’s remedies with respect to
such appointment without prior notice or hearing as to such appointment. To the
maximum extent permitted by applicable law, the Debtor waives all claims,
damages, and demands against the Secured Party arising out of the repossession,
retention or sale of the Collateral except such as arise solely out of the gross
negligence or willful misconduct of the Secured Party as finally determined by a
court of competent jurisdiction.
 
8

--------------------------------------------------------------------------------


 
5.2 Upon demand by the Secured Party after the occurrence and during the
continuance of an Event of Default, the Debtor will promptly deliver to the
Secured Party all proceeds of Collateral, and all original evidences of
accounts, chattel paper, instruments, documents, securities or general
intangibles of the Debtor, including, without limitation, all checks, drafts,
cash and other remittances, notes, trade acceptances or other instruments or
contracts for the payment of money, appropriately endorsed to the Secured
Party’s order and, regardless of the form of such endorsement, the Debtor hereby
waives presentment, demand, notice of dishonor, protest and notice of protest
and all other notices with respect thereto. Pending such deposit, the Debtor
agrees that it will not commingle any such checks, drafts, cash and other
remittances with any of the Debtor’s funds or property, but will hold them
separate and apart therefrom and upon an express trust for the Secured Party,
until delivery thereof is made to the Secured Party.
 

6.
Waivers.

 
The Debtor hereby waives all demands, notices and protests of every kind which
are not expressly required under this Agreement which are permitted by law to be
waived, and which would, if not waived, impair the Secured Party’s enforcement
of this Agreement or release any Collateral from the Liens of the Secured Party
under this Agreement.
 

7.
Actions and Proceedings.

 
THE DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF SAN DIEGO, STATE OF
CALIFORNIA, IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR SHALL OPERATE TO PRECLUDE THE SECURED PARTY FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE SECURED PARTY. THE DEBTOR
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS. THE DEBTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE DEBTOR AT THE ADDRESS FOR NOTICE SET FORTH
HEREIN AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
 
9

--------------------------------------------------------------------------------


 

8.
Waiver of Jury Trial.

 
THE PARTIES HERETO HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT
OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE SECURED PARTY AND THE DEBTOR ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.
 

9.
Address for Notices and Service of Process.

 
All notices hereunder shall be in writing and shall be conclusively deemed to
have been received and shall be effective (a) on the day on which delivered if
delivered personally or transmitted by facsimile (with hard copy sent
concurrently by first class, U.S. mail, postage prepaid), (b) one Business Day
after the date on which the same is delivered to a nationally recognized
overnight courier service, or (c) three Business Days after being sent by
registered or certified United States mail, return receipt requested.
 
If to the Debtor:


Morlex, Inc.
420 Lexington Avenue
Suite 450
New York, NY 10170
Attention: Mr. Richard Berman
Tel: (212) 581-5150
Fax: (212) 581-5198


All Ad Acquisition, Inc.
c/o Morlex, Inc.
420 Lexington Avenue
Suite 450
New York, NY 10170
Attention: Mr. Richard Berman
Tel: (212) 581-5150
Fax: (212) 581-5198


with a copy to:


Nixon Peabody LLP
437 Madison Avenue
New York, NY 10022
Attention: Jane Greyf, Esq.
Tel: (212) 940-3155
Fax: (866) 516-0358
 
10

--------------------------------------------------------------------------------


 
If to the Secured Party:


Iakona, Inc.
906 West Lewis
San Diego, CA 32103
Attention: Jason Kulpa


with a copy to:


Rutter Hobbs & Davidoff Incorporated
1901 Avenue of the Stars, Suite 1700
Los Angeles, CA 90067
Attention: Andrew M. Apfelberg, Esq.
Tel: (310) 286-1700
Fax: (310) 286-1728

 

10.
No Waiver of Remedies.

 
No failure to exercise and no delay in exercising, on the part of the Secured
Party, any right, remedy, power or privilege under this Agreement shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under this Agreement are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided under the Note or by law.
 

11.
New York Law.

 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
 

12.
Entire Agreement; Modifications.

 
This Agreement and the other documents executed and delivered to the Secured
Party in connection herewith on the date hereof referenced herein (including
without limitation the Note) contain the entire agreement between the Secured
Party and the Debtor with respect to all subject matters contained herein. This
Agreement cannot be amended, modified or changed in any way, except by a written
instrument executed by the Secured Party and the Debtor. No waiver of or
departure from any provision of this Agreement shall be effective except by a
written instrument executed by the Secured Party.
 
11

--------------------------------------------------------------------------------


 

13.
Successors and Assigns.

 
The covenants, representations, warranties and agreements herein set forth shall
be binding upon the Debtor, its legal representatives, successors and assigns
(including, without limitation, any debtor-in-possession on behalf of the
Debtor) and shall inure to the benefit of the Secured Party and its successors
and assigns. Any successor or assign of the Secured Party shall forthwith become
vested with and entitled to exercise all the powers and rights given by this
Agreement to the Secured Party, as if such successor or assign were originally
named as the Secured Party herein. The Debtor may not assign, sell, hypothecate
or otherwise transfer and interest in or delegate any obligation under this
Agreement.
 

14.
Severability.

 
If any provision hereof shall be held to be invalid, illegal or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction,
and (ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
 

15.
Counterparts.

 
This Agreement may be executed in any number of counterparts, all of which, when
taken together shall constitute one and the same instrument, and any party
hereto may execute this Agreement by signing any such counterpart.
 

16.
Subordination.

 
16.1 Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the Secured Obligations granted
on the Collateral hereunder or of any Liens securing the Senior Obligations
granted on the Collateral and notwithstanding any provision of the UCC, or any
other applicable law or this Agreement or the Note or any defect or deficiencies
in, or failure to perfect, any Liens securing the Senior Obligations or any
other circumstance whatsoever, the Secured Party hereby agrees that:
 
(a) the payment of any and all of the Secured Obligations shall be subordinated
and subject in right and time of payment to the prior indefeasible payment and
performance in full of the current portion of all Senior Obligations, provided
that unless a default or an event of default has occurred and is continuing
under the Senior Credit Facility: (x) the Secured Party shall not be required to
agree to suspend, delay or reduce any payments due under the Note and (y)
nothing herein shall prevent Secured Party from timely receipt of all sums due
under the Note;
 
(b) any Lien on the Collateral securing any Senior Obligations held by or on
behalf of any holder of Senior Indebtedness or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
Lien on the Collateral securing the Secured Obligations; and
 
12

--------------------------------------------------------------------------------


 
(c) any Lien on the Collateral securing any Secured Obligations now or hereafter
held by or on behalf of the Secured Party or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Collateral securing any Senior Obligations. All Liens on the
Collateral securing any Senior Obligations, whenever arising, shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Secured Obligations for all purposes, whether or not such Liens securing any
Senior Obligations are subordinated to any Lien securing any other obligation of
the Debtor.
 
16.2 By virtue of accepting this Agreement and the benefits hereof and provided
that a principal of Secured Party is an officer or director of Debtor, the
Secured Party hereby waives any and all notice of incurrence, extension,
advance, renewal or accrual of any Senior Indebtedness, present or future, and
agrees and consents that without notice to or consent of the Secured Party: (i)
the obligations and liabilities of the Debtor or any other party or parties
under Senior Indebtedness may, from time to time, in whole or in part, be
renewed, refinanced, replaced, extended, refunded, modified, amended,
accelerated, compromised, supplemented, terminated, increased, decreased, sold,
exchanged, waived or released; (ii) the holders of Senior Indebtedness and their
representatives may exercise or refrain from exercising any right, remedy or
power granted by any document creating, evidencing or otherwise related to the
Senior Indebtedness or at law, in equity, or otherwise, with respect to the
Senior Indebtedness or in connection with any collateral security or lien (legal
or equitable) held, given or intended to be given therefor (including, without
limitation, the right to perfect any lien or security interest created in
connection therewith); (iii) any and all collateral security and/or liens (legal
or equitable) at any time, present or future, held, given or intended to be
given for Senior Indebtedness, and any rights or remedies of the holders of
Senior Indebtedness and their representatives in respect thereof, may, from time
to time, in whole or in part, be exchanged, sold, surrendered, released,
modified, perfected, unperfected, waived or extended by the holders and their
representatives; (iv) any balance or balances of funds with any holder of Senior
Indebtedness at any time standing to the credit of the Debtor or any guarantor
of any Senior Indebtedness may, from time to time, in whole or in part, be
surrendered or released, all as the holders of Senior Indebtedness, their
representatives or any of them may deem advisable and all without impairing,
abridging, diminishing, releasing or affecting the subordination to Senior
Indebtedness provided for herein; and (v) the Debtor may incur any amount or
type of Senior Indebtedness (including Senior Indebtedness owed to affiliates),
or modify, restate, refinance, replace or amend any Senior Indebtedness from
time to time, on terms and conditions acceptable to the Debtor.
 
16.3 The Secured Party agrees that at any time and from time to time upon the
written request of the Debtor, the Secured Party will at its expense execute and
deliver such further agreements, documents and instruments and do such further
acts and make such authorizations as the Debtor or any holder of Senior
Indebtedness may reasonably request in order to evidence, confirm and otherwise
effectuate the provisions set forth in this Section 16, including, without
limitation, amending any financing or continuation statements under the UCC or
entering into any intercreditor agreement or subordination agreement or any
amendment to this Agreement or the Note, as may be required by any holder of
Senior Indebtedness; provided, that, so long as no default or event of default
has occurred and is continuing under the Senior Indebtedness, nothing herein
shall require Secured Party to (x) agree to suspend, delay or reduce any
payments under the Note, (y) forego the timely receipt of all sums due under the
Note or (z) consent to the Debtor's entry into any Senior Obligations that would
require any modification of the Note. Debtor hereby acknowledges and agrees that
Secured Party and its shareholders shall be relieved of their fiduciary and
other duties to Debtor and its shareholders with respect to: (i) enforcement
and/or modification of this Agreement or the Note; and (ii) the Debtor's
evaluation of or entry into any Senior Obligations.
 
13

--------------------------------------------------------------------------------


 

17.
Limitation on Duty of Secured Party.

 
17.1 Secured Party shall never be liable for its failure to use due diligence in
the collection of the Secured Obligations, or any part thereof, or for its
failure to give notice to Debtor of default in the payment of the Secured
Obligations, or any part thereof, or in the payment of or upon any security,
whether pledged hereunder or otherwise.
 
17.2 Secured Party shall have no duty to fix or preserve rights against parties
to the Collateral, and shall never be liable for its failure to use diligence to
collect any amount payable in respect of the Collateral, but shall be liable
only to account to Debtor for what it may actually collect or receive thereon.
Without limiting the generality of the immediately preceding sentence, it is
specifically understood and agreed that Secured Party shall have no
responsibility for ascertaining any maturities, calls, conversions, exchanges,
offers, tenders, or similar matters relating to any of the Collateral or for
informing Debtor with respect to any of such matters (irrespective of whether
Secured Party actually has, or may be deemed to have, knowledge thereof).
 
17.3 Secured Party shall not be required to take any steps or actions with
regard to the Collateral as may be requested or authorized by Debtor unless (i)
Secured Party shall determine, in its sole discretion, that such steps or
actions will not adversely affect the value of the Collateral, and (ii) such
request or authorization by Debtor is made in writing and is actually received
by Secured Party.
 
17.4 [Reserved].
 

18.
Other Remedies.

 
18.1 Secured Party shall be entitled to apply the proceeds of any sale or other
disposition of the Collateral in the following order: (i) first, to all costs
and expenses incurred in connection therewith or incidental thereto, including
reasonable attorneys’ fees and expenses to which the Secured Party is entitled
hereunder; (ii) second, to satisfaction of the Secured Obligations; (iii) third,
to payment of any other amounts required by applicable law; and (iv) fourth, to
Debtor to the extent of any surplus remaining. If the proceeds are not
sufficient to pay the Secured Obligations in full, Debtor shall remain liable
for any deficiency.
 
18.2 So long as an Event of Default exists, each account debtor and obligor
making payment to Secured Party hereunder shall be fully protected in relying on
the written statement of Secured Party that it then holds a security interest
which entitles it to receive such payment, and the receipt of Secured Party for
such payment shall be full acquittance therefor to the one making such payment.
 
14

--------------------------------------------------------------------------------


 

19.
Power of Attorney.

 
Each Debtor grants to the Secured Party an irrevocable power of attorney coupled
with an interest authorizing and permitting Secured Party, at its option, with
or without notice to Debtor, to do any or all of the following upon the
occurrence and during the continuance of an Event of Default:
 
(a) endorse the name of Debtor on any checks or other evidences of payment
whatsoever that may come into the possession of Secured Party  regarding
Collateral in order to implement the provisions of this Agreement or the Note;
 
(b) receive, open and forward any mail addressed to Debtor and put Secured
Party ’s address on any statements mailed to account debtors;
 
(c) pay, settle, compromise, prosecute or defend any action, claim, conditional
waiver and release, or proceeding relating to Collateral;
 
(d) notify, in the name of Debtor, the U.S. Post Office to change the address
for delivery of mail addressed to Debtor to such address as Secured Party may
designate (provided that Secured Party shall promptly turn over to Debtor all
such mail not relating to Collateral);
 
(e) verify, sign, acknowledge, record, file for recording, serve as required by
law, any claim of mechanic’s lien, stop notice or bonded stop notice in the sole
and absolute discretion of Secured Party relating to any Collateral;
 
(f) insert all recording or service information in any mechanic’s lien or
assignment of rights under stop notice/bonded stop notice which Debtor has
signed in connection with this Agreement, recorded or served to enforce payment
of the Collateral;
 
(g) file on behalf of Debtor any financing statement, amendment thereto or
continuation thereof:
 

 
(i)
deemed necessary or appropriate by Secured Party  in its reasonable discretion
(from the standpoint of a secured creditor) to protect Secured Party’s interest
in and to the Collateral; or

 

 
(ii)
required or permitted under any provision of this Agreement; and

 
(h) do all other things necessary and proper in order to carry out this
Agreement. The authority granted to Secured Party pursuant to this Section 19 is
irrevocable until this Agreement is terminated and all amounts due to Secured
Party hereunder have been paid in full. Secured Party shall have no obligation
to exercise any of the rights granted to it hereunder
 
[Signature page follows]
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Debtor has caused this Agreement to be executed by its
duly authorized officer or representative as of the date and year first above
written.



 
MORLEX, INC.
     
By:
/s/ Richard J. Berman
   
Name:  Richard J. Berman
   
Title:    Chief Executive Officer
     
ALL AD ACQUISITION, INC.
         
By:
/s/ Richard J. Berman
   
Name:  Richard J. Berman
   
Title:    President

 
ACCEPTED AND AGREED:
 
IAKONA, INC.
 
 
By:
/s/ Jason J. Kulpa
 
Name: Jason J. Kulpa
 
Title: President

 

--------------------------------------------------------------------------------


 
SCHEDULE A
to
Security Agreement and UCC-1 Financing Statement
granted by
Morlex, Inc. and All Ad Acquisition, Inc. as “Debtor”
in favor of
Iakona, Inc.
as the “Secured Party”
 
Description of Collateral
 
All right, title and interest of the Debtor in, to and under all personal
property whether now owned by or owing to, or hereafter acquired by or arising
in favor of the Debtor (including under any trade names, styles or derivations
thereof), and whether owned or consigned by or to, or leased from or to, the
Debtor, and regardless of where located, including, without limitation:
 

 
1.
all accounts (including, without limitation, health-care-insurance receivables);

 

 
2.
all chattel paper (including, without limitation, tangible chattel paper and
electronic chattel paper);

 

 
3.
all documents;

 

 
4.
all general intangibles (including, without limitation, payment intangibles and
software and the domain names set forth in the Purchase Agreement);

 

 
5.
all commercial tort claims;

 

 
6.
all goods (including, without limitation, inventory, equipment and fixtures);

 

 
7.
all instruments (including, without limitation, promissory notes);

 

 
8.
all investment property (including, without limitation, certificated and
uncertificated securities, security entitlements, securities accounts, commodity
contracts and commodity accounts but not including the capital stock of Ad
Authority, Inc.);

 

 
9.
all deposit accounts of the Debtor and all deposits therein;

 

 
10.
all money, cash or cash equivalents of the Debtor;

 

 
11.
all supporting obligations and letter-of-credit rights; and

 

 
12.
to the extent not otherwise included, all proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.

 
Schedule A-1


--------------------------------------------------------------------------------


 
IN FURTHERANCE OF THE FOREGOING TYPES OF COLLATERAL, AND WITHOUT LIMITATION
THEREOF, all of the following property, now owned or hereafter acquired, arising
or existing, together with all proceeds thereof:
 

 
13.
All of the contracts and agreements of the Debtor, together with all schedules,
exhibits, documents and certificates referred to therein, as amended,
supplemented or otherwise modified from time to time, including without
limitation, all rights of the Debtor to (a) receive moneys due and to become due
to it thereunder or in connection therewith, (b) damages arising out of, or for,
breach or default in respect thereof, (c) compel performance of the terms
thereof, (d) benefits and claims under all warranty and indemnity provisions
contained therein, (e) all insurance payments provided therein and (f) any other
moneys due and to become due to the Debtor thereunder or in connection therewith
and all proceeds and general intangibles arising from any of the foregoing (the
“Contracts”).

 

 
14.
All insurance covering any type of Collateral described in this Schedule A or
any part thereof against risks of fire, flood, theft, loss, nonconformity of,
defects or infringement of rights in, or damage or any other risk of loss
whatsoever and all proceeds and general intangibles arising from any of the
foregoing (“Insurance”).

 

 
15.
All of the Debtor’s right, title and interest in all of its books, records,
ledger sheets, files and other data and documents, including records in any form
(digital or other) and recorded in or through any tangible medium (magnetic,
lasergraphic or other) and retrievable in perceivable form, together with all
machinery and processes (including computer programming instructions) required
to read and print such records relating to any of the types of Collateral
described in this Schedule A (“Records”).

 

 
16.
All patent rights throughout the world, including all letters patents, patent
applications, patent licenses, patentable inventions, modifications and
improvements thereof, all rights to any and all letters patent and applications
for letters patent, all divisions, renewals, reissues, continuations,
continuations-in-part, extensions and reexaminations of any of the foregoing,
all shop rights, all proceeds of, and rights associated with any of the
foregoing (including license royalties and proceeds of infringement suits), the
right to sue third parties for past, present or future infringements of any of
the foregoing and for breach or enforcement of any of the foregoing, and all
rights corresponding to each of the foregoing throughout the world and all
proceeds and general intangibles arising from any of the foregoing (“Patent
Rights”).

 

 
17.
All information concerning the subject matter of the Patent Rights, and all
other confidential or proprietary or useful information and all know-how and
common law or statutory trade secrets obtained by or used in or contemplated at
any time for use in the business of the Debtor, and all other research and
development work by the Debtor whether or not the same is a patentable
invention, including without limitation all design and engineering data, shop
rights, instructions, procedures, standards, specifications, plans, drawings and
designs and all proceeds and general intangibles arising from any of the
foregoing (the “Technical Information”).

 
Schedule A-2


--------------------------------------------------------------------------------


 

 
18.
All trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, domain names, URLs, other source of business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of a like nature (each of the foregoing
items being called a “Trademark”), now existing anywhere in the world or
hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, all Trademark licenses, all reissues,
extensions or renewals of any of the foregoing items all of the goodwill of the
business connected with the use of, and symbolized by the foregoing items all
proceeds of, and rights associated with, the foregoing, including any claim by
the Debtor against third parties for past, present or future infringement or
dilution of any Trademark, Trademark registration or Trademark license,
including any Trademark, Trademark registration or Trademark license, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license and all proceeds and general
intangibles arising from any of the foregoing (the “Trademark Rights”).

 

 
19.
All copyrights and all semiconductor chip product mask works of the Debtor,
whether statutory or common law, registered or unregistered, now or hereafter in
force throughout the world, including, without limitation, all of the Debtor’s
right, title and interest in and to all copyrights and mask works registered in
the United States Copyright Office or anywhere else in the world and all
applications for registration thereof, whether pending or in preparation, all
copyright and mask work licenses, the right to sue for past, present and future
infringements of any thereof, all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof and all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages and proceeds of suit and all proceeds and general intangibles
arising from any of the foregoing (the “Copyrights”).

 
Schedule A-3


--------------------------------------------------------------------------------


 

 
20.
(A) all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
whether now owned, licensed or leased or hereafter acquired by the Debtor; (B)
all software programs including source code and object code and all related
applications and data files), whether now owned, licensed or leased or hereafter
acquired by the Debtor, designed for use on the computers and electronic data
processing hardware described in clause (A) above; (C) all firmware associated
therewith, whether now owned, licensed or leased or hereafter acquired by the
Debtor; (D) all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) for such hardware, software and firmware described in
the preceding clauses (A), (B) and (C), whether now owned, licensed or leased or
hereafter acquired by the Debtor; and (E) all rights with respect to all of the
foregoing, including, without limitation, any and all copyrights, licenses,
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, additions or model
conversions of any of the foregoing and all proceeds and general intangibles
arising from any of the foregoing (the “Computer Hardware and Software”).

 
Schedule A-4


--------------------------------------------------------------------------------


 
SCHEDULE B
to
Security Agreement
granted by
Morlex, Inc. and All Ad Acquisition, Inc. as “Debtor”
in favor of
Iakona, Inc.
as the “Secured Party”
 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING DEBTORS’ COLLATERAL
 

 
I.
Debtors’ exact legal names: Morlex, Inc. and All Ad Acquisition, Inc.

 

 
II.
All other names (including trade names) under which Debtor presently conducts
business: Ad Authority, Inc., NR Leads, Student Box, Insurance Box and Finance
Box.

 

 
III.
All other names (including trade names) under which Debtor or any predecessor to
Debtor (by merger or otherwise) has previously conducted business during the
past five years: None .

 

 
IV.
Type of entity (e.g., corporation, partnership, business trust, limited
partnership, limited liability company): Each, a corporation.

 

 
V.
Organizational identification number issued by Debtors’ state of incorporation
or organization or a statement that no such number has been issued: 19871668481
and 4455464, respectively.

 

 
VI.
State of Incorporation or Organization of Debtor: Colorado and Delaware,
respectively.

 

 
VII.
Debtors’ mailing address: 420 Lexington Avenue, Suite 450, New York, NY 10170.

 
If different from the above mailing address, the address of Debtors’ place of
business or, if more than one place of business, Debtors’ chief executive
office: (same as above).
 

 
VIII.
Corporate or Administrative Offices of Debtors (including name of State and
County of each location): 420 Lexington Avenue, Suite 450, New York, NY 10170
(New York County).

 

 
IX.
Other Premises at which Collateral is stored or located (including name of State
and County of each location): 2275 Rio Bonito Way, Suite 210, San Diego, CA
92108.

 

 
X.
Premises at which records concerning the Collateral are stored or located: 420
Lexington Avenue, Suite 450, New York, NY 10170 and 2275 Rio Bonito Way, Suite
210, San Diego, CA 92108.

 
Schedule B


--------------------------------------------------------------------------------


 
SCHEDULE C
 
Description of Copyrights Issue Date
 
1) LeadX software, Registration No. TXu001322825, Registered October 16, 2006.
 
2) Project Eel software, Registration No. TXu001365605, Registered June 21,
2007.
 
Schedule C


--------------------------------------------------------------------------------


 
SCHEDULE D
 
Description of Trademark Rights Issue Date


Trademark
 
Serial No.
 
Registration No.
 
Reg./(Filing) Date
ADAUTHORITY
 
78/689,589
 
3,123,465
 
August 1, 2006
DOTLOAN.COM
 
78/689,535
 
3,191,990
 
January 2, 2007
NR LEADS
 
78/689,622
 
3,253,014
 
June 19, 2007
NRLEADS
 
78/689,629
 
3,253,015
 
June 19, 2007
LEADX
 
78/783,348
 
Allowed for
Registration
 
(December 30, 2005)
THE INSURANCE BOX
 
77/008,005
 
3,267,460
 
July 24, 2007
THE FINANCE BOX
 
77/008,000
 
3,267,459
 
July 24, 2007
THE STUDENT BOX
 
77/007,989
 
3,267,457
 
July 24, 2007
LEND 50
 
77/008,016
 
3,267,462
 
July 24, 2007
MONEY SAVINGS
SOLUTIONS.
ALL IN ONE BOX.
 
77/008,009
 
3,267,461
 
July 24, 2007



Schedule D


--------------------------------------------------------------------------------


 
SCHEDULE E
 
Description of Patent Rights Issue Date
 
None.
 
Schedule E


--------------------------------------------------------------------------------


 
SCHEDULE F
 
FILING JURISDICTIONS

 
Colorado
 
Delaware
 
New York
 
California
 
Schedule F


--------------------------------------------------------------------------------


 